          Case 3:18-cv-03343-JD Document 46 Filed 01/31/19 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF CALIFORNIA
                                         Civil Minutes


Date: January 31, 2019                                               Judge: Hon. James Donato

Time: 15 Minutes

Case No.        C-18-03343-JD
Case Name       Razuki v. Nationstar Mortgage, LLC

Attorney(s) for Plaintiff(s):    L. Timothy Fisher/Frederick J. Klorczyk/Alex Tomasevic
Attorney(s) for Defendant(s):    Jan T. Chilton/Genevieve R. Walser-Jolly

Deputy Clerk: Lisa Clark

Court Reporter: Debra Pas

                                        PROCEEDINGS

Status Conference - Held

                                    NOTES AND ORDERS

As discussed at prior conferences, plaintiffs will dismiss Miller v. Nationstar Mortgage LLC,
d/b/a Mr. Cooper, No. 18-1181 (E.D. Cal.), and file an amended complaint by February 14,
2019. Failure to dismiss Miller or amend by that deadline will result in the case being stayed in
its entirety. Defendants will respond to the amended complaint by March 7, 2019. The pending
motion to dismiss, Dkt. No. 19, is terminated without prejudice.
